                                                                              JS-6



 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     JASON ADAMS; on behalf of himself            Case No.: 2:19-cv-00297-PA-GJS
10   and all others similarly situated,
11                                                Hon. Percy Anderson
                         Plaintiffs,
12
                                                   ORDER GRANTING
13          vs.                                    STIPULATION FOR
14                                                 DISMISSAL
     CITY OF BALDWIN PARK; and DOES
15   1 THROUGH 10, inclusive,
16
                        Defendant.
17
18
19
20
21
22         The Court has reviewed the Stipulation for Dismissal and the attached fully
23   executed Settlement Agreement, and its previous approval of the same [Doc. No.
24
     109]. Based upon a review of the record, and good cause appearing, IT IS
25
26   HEREBY ORDERED, ADJUDGED AND DECREED as follows:
27
           1.     Pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii),
28



                                              1
                    [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
 1   and this Court’s September 8, 2019 Order Approving the parties FLSA collective
 2
     action settlement agreement [Doc. No. 109], this action is Dismissed in its entirety
 3
 4   with prejudice as to all defendants and causes of action;
 5
           2.     Each Party shall bear their own attorneys’ fees and costs, subject to
 6
 7   the terms of the parties’ settlement agreement;

 8
 9
10
11
12
13
14   IT IS SO ORDERED
15
16
     Dated: October 25, 2019                 __________________________________
17
                                                    _ PERCY ANDERSON
18                                                 United States District Judge
19
20
21
22
23
24
25
26
27
28



                                               2
                    [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
